Citation Nr: 0202055	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  00-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for service-connected traumatic arthritis of the 
lumbar spine.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of fractures of the 
thoracic spine.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Marine 
Corps from August 1969 to August 1971.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Albuquerque, New Mexico, which granted the veteran's claim of 
entitlement to an increased evaluation from 10 percent to 20 
percent for service-connected traumatic arthritis of the 
lumbar spine, and from 0 percent to 10 percent for service-
connected residuals of fractures of the thoracic spine.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the United States Court 
of Appeals for Veterans Claims (Court) held that, on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.

In January 2000 the veteran filed a timely notice of 
disagreement.  The RO subsequently provided the veteran a 
statement of the case (SOC), the veteran perfected his 
appeal, and the issues were properly certified to the Board.  

The RO issued a rating decision in September 2000, and a 
supplemental statement of the case (SSOC) in that month 
informed the veteran of the grant of an increased evaluation 
from 20 percent to 40 percent, for traumatic arthritis of the 
lumbar spine, and the continued 10 percent evaluation of the 
fracture residuals of the thoracic spine.  

FINDINGS OF FACT

1.  The veteran's service-connected traumatic arthritis of 
the lumbar spine has been reported to include degenerative 
changes and disc bulging at the L1-2 and L2-3 levels, and is 
manifested by severe limitation of motion; the medical 
evidence does not show pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
referable to the affected discs, with little intermittent 
relief.

2.  The veteran's service-connected fracture residuals of the 
thoracic spine are manifested by wedging of the T11 and T12 
vertebrae, and by pain on movement, weakness, and muscle 
spasms.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for service-connected traumatic arthritis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.72, Diagnostic Codes 5292, 5293 (2001).

2.  In addition to the 10 percent maximum schedular 
evaluation for limitation of motion of the thoracic spine due 
to service-connected residuals of fractures of the T11 and 
T12 vertebrae, the schedular criteria for a separate 
10 percent evaluation for demonstrable vertebral deformity 
have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§ 4.72, Diagnostic Codes 5285, 5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that the veteran was 
involved in a motor vehicle accident in June 1971.  At that 
time he suffered a large hematoma over his thoracic spine.  
X-rays showed compression fractures of the T11-T12 vertebrae, 
with small anterior chip fractures of both vertebrae.  He was 
placed on four weeks of convalescent leave.  Orthopedic 
consultation in July 1971 noted a full range of motion, with 
slight tenderness at T11-T12.  X-rays showed the fractures 
healing, and the prognosis was for full functional recovery.  
The Report of Medical Examination at release from active duty 
noted normal findings with regard to the spine and 
musculoskeletal system.

The veteran filed an original claim seeking service 
connection for the residuals of his in-service back injury in 
July 1993.  He was afforded a VA examination in September 
1993, to which he reported with complaints of middle and low 
back pain that was aggravated by prolonged sitting or 
bending.  At that time it was noted that the veteran was 
working a civil service job that did not require lifting, and 
that, up until four months preceding the examination, he had 
been self-employed in a ceramics business.  

Physical examination revealed normal posture and gait.  The 
veteran was able to perform the straight-leg-raise 
bilaterally to 75 degrees.  The examiner specifically noted 
that there was no paraspinous spasm, although there was noted 
to be limitation of motion on flexion and extension.  The 
veteran had forward flexion from 0 to 65 degrees; backward 
extension from 0 to 25 degrees; lateral flexion from 0 to 25 
degrees, and rotation from 0 to 30 degrees.  It was also 
noted that he had pain, particularly on flexion and extension 
of the lumbosacral spine.  

The neurologic examination revealed no abnormalities of motor 
status, coordination, reflexes, or the sensory system.  The 
veteran had symmetrical knee and ankle jerks bilaterally.  
His cranial nerves and optic fundi were within normal limits.  
X-rays revealed demonstrable wedging of the T11 and T12 
vertebral bodies.  There were also marginal osteophytes 
involving L1 and L2 noted, without disc space narrowing or 
subluxation.  

In a rating decision dated in March 1994, the RO granted the 
veteran service connection for traumatic arthritis of the 
lumbar spine, assigning a disability evaluation of 10 
percent, and for intervertebral wedging at T11-T12 with 
traumatic arthritis of the thoracic spine, assigning a 
noncompensable evaluation for the latter condition.  The 
veteran was notified of the RO's rating decision and his 
appellate rights by letter dated March 15, 1994.  He did not 
appeal.  

The veteran received treatment at the VA Outpatient Clinic in 
Clovis, New Mexico, from June 1995 to February 1999.  In June 
1995 he presented complaining of chronic low back pain.  He 
was prescribed muscle relaxants and hot/cold packs.  His 
diagnosis and treatment continued in March 1997.  In April 
1998 the veteran presented for a routine follow-up of chronic 
low back pain.  He was able to do straight-leg-raises to 85 
degrees bilaterally without sciatica.  He had full range of 
motion, with subjective pain over the lumbar sacral area, and 
equal strength in his quadriceps bilaterally.  The veteran's 
diagnosis of chronic low back pain was continued.  

In October 1998 the veteran complained of upper back pain and 
was diagnosed with chronic back pain.  A report of treatment 
received in February 1999 indicates that he was taking muscle 
relaxants, which enabled him to tolerate the stiffness 
associated with his previous injuries.  It was noted that the 
veteran did not indicate any evidence of active 
radiculopathies.  It was also noted that there was no 
indication for surgical intervention.  

The veteran filed a claim seeking an increased evaluation for 
his service-connected back disabilities in February 1999.  He 
was afforded a VA examination in May 1999, to which he 
presented with complaints of continuous low-grade pain in his 
back that worsened during prolonged sitting, standing, and 
lifting.  He reported that his symptoms were worse in the 
morning.  He also reported weakness and muscle spasms.  
According to the veteran, his symptoms flared up 
approximately two to three times a week, with no particular 
precipitating factors.  

The examiner noted that the veteran did not use crutches, 
braces, or a cane to ambulate regularly, although he said he 
had used crutches in the past during severe flare-ups.  
Physical examination indicated pain on forward flexion, 
backward extension, and rotation.  It was noted that the 
veteran suffered muscle spasms during the examination.  The 
straight leg-raising test was positive.  Actively, the 
veteran could raise his right leg 25 degrees and his left 30 
degrees.  The examiner was able to move the veteran's leg to 
45 degrees with resulting pain and spasm bilaterally, more on 
the right than left.  The muscles were noted as well 
developed and extremely tender.  

The veteran walked with a slight forward lean, which he 
indicated helped his back.  It was noted that when walking in 
the clinic the veteran had a normal, slow gait.  His back was 
well developed, although it was tender and in spasm on 
examination.  No neurologic abnormalities were elicited 
during the examination.  The veteran had forward flexion of 
the lumbosacral spine, with active movement to 40 degrees and 
passive movement to 60 degrees with extreme pain; backward 
extension was to 15 degrees; left lateral flexion to 15 
degrees; right lateral flexion to 20 degrees; and rotation to 
both sides to 15 degrees with pain beyond those points.  

The veteran's cervical spine had forward flexion to 30 
degrees; extension to 30 degrees; lateral flexion to 50 
degrees bilaterally; and rotation to 30 degrees.  The 
examiner noted that he did not appear to have any problems 
with his cervical spine.  Diagnostic tests indicated 
degenerative changes at the L1-L2 and L2-L3 levels, and an 
increase in bridging osteophytes at T11 and T12.  The veteran 
was diagnosed with osteoarthritis of the lumbar spine with 
low back pain secondary to the trauma to his back, and 
anterior wedging of the T11 and T12 vertebral bodies.  

In a rating decision dated in August 1999, the RO increased 
the veteran's disability ratings from 10 to 20 percent for 
the service-connected traumatic arthritis of the lumbar 
spine, and from 0 percent to 10 percent for his service-
connected intervertebral disc wedging, T11-T12, with 
traumatic arthritis.  His combined disability evaluation was 
30 percent.

The veteran filed a notice of disagreement in January 2000, 
in which he reported using a cane to ambulate and a back 
brace when walking or standing.  According to his statements, 
he had also been prescribed a wheelchair for times when he 
was unable to stand on his own.  The veteran reported having 
been bedridden for approximately 21/2 weeks in December 1999.  
He further reported that he had received treatment from a 
neurologist, including an MRI (magnetic resonance imaging), 
which indicated that a bulging disc had hit a nerve, 
impacting his right leg.  The veteran stated that he had been 
given a cortisone shot that provided four days of relief.  He 
also stated that his back pain had caused him to miss 
considerable amounts of time from work.  

Later in January 2000, the RO sent correspondence requesting 
medical records from health care providers identified by the 
veteran, including Drs. L.G., H.C., and O.G.; and the Plains 
Regional Medical Center.  In February 2000, the RO received 
records from Dr. L.G., which indicated treatment in December 
1999 for right leg and lower back pain.  X-rays of the 
lumbosacral spine revealed spina bifida occulta at the S1 
level, otherwise normal.  X-rays of the hip were noted as 
unremarkable and a MRI scan indicated mild anterior wedging 
of the vertebral body of T12.  Although there was some noted 
loss of water concentration within the disc spaces, it was 
characterized as minimal.  There was bulging of the disc at 
the L1-2 level; however there was no actual foraminal 
encroachment.  It was specifically noted that there was no 
additional pathology, including no indication of spinal 
stenosis.  

Physical examination revealed that the veteran did not 
attempt to ambulate without some assistance and was visibly 
uncomfortable.  His straight-leg-raise was negative to 90 
degrees, and his reflexes were preserved at both the knees 
and the ankles.  Dr. L.G. noted that he was not able to 
elicit a specific sensory deficit.  He opined that there was 
some degree of protruding disc on the right at the L2-3 
level.  He noted that the veteran was reporting some 
improvement, and indicated that he would prescribe an 
epidural steroid injection.  The injection was administered 
in January 2000, after which Dr. L.G. noted a rather dramatic 
improvement.  The veteran was walking with a normal gait, and 
it was further noted that surgery did not appear to be 
necessary.  

The veteran presented for another VA examination in February 
2000, during which he continued to complain of low back pain 
that was aggravated by most activities and prolonged sitting.  
The veteran reported using a brace and a cane on a daily 
basis.  He further reported missing approximately a month 
from work in a three-month period.  

Clinical evaluation revealed a normal lumbar curvature.  The 
veteran was noted to be very tender to palpation along his 
lower thoracic spine, over T10-12.  He was nontender to 
palpation in the low back musculature bilaterally and along 
his cervical spine and musculature.  The veteran was further 
noted to limp.  

He had flexion at the neck to 30 degrees; posterior extension 
to 30 degrees; lateral bending to 40 degrees on each side; 
and rotation to 55 degrees bilaterally.  He had flexion at 
the waist to 60 degrees; posterior extension to 15 degrees; 
lateral bending bilaterally to 20 degrees; rotation to 18 
degrees on the left and to 15 degrees on the right.  It was 
also noted that he had straight-leg-raise to 25 degrees 
passively on the right and to 30 degrees on the left before 
he complained of non-radiating low back pain.  The veteran 
was diagnosed with mild anterior wedging of the vertebral 
body of T12; broad-based bulging of the disks at L1-2 and L2-
3 without foraminal encroachment; osteoarthritis of the 
lumbar spine with low back pain secondary to trauma; and 
anterior wedging T11 and T12.  

The RO notified the veteran by letter dated March 21, 2000, 
that neither Drs. L.G., H.C., O.G., nor the Plains Regional 
Medical Center had responded to the RO's January 2000 request 
for medical records.  

In April 2000 the RO received treatment records from the 
Plains Regional Medical Center for treatment in December 
1999.  The records indicated the need to "rule out" 
radiculopathy.  An MRI revealed far lateral disc protrusion 
on the right at the L2-3 level with broad-based central and 
left-sided disc protrusion at L1-2.  

The veteran, in his May 2000 substantive appeal, stated that 
epidural injections had relieved his pain, but he reiterated 
that he was still using a back brace and cane for prolonged 
walking.  He also stated that the medications he had been 
prescribed no longer alleviated his symptoms, including 
muscle spasms, and that his pain was now constant.  

In September 2000 the veteran was issued a rating decision 
and a supplemental statement of the case, which increased his 
evaluation from 20 percent to 
40 percent for the traumatic arthritis of his lumbar spine, 
and continued to evaluate his intervertebral disc wedging at 
T11-T12 as 10 percent disabling.  

The veteran submitted a statement in support of his claim in 
September 2001 in which he indicated that he was still 
wearing a back brace and taking medication for muscle spasms, 
both of which he stated were ineffective.  According to his 
statement, there is no particular precipitating factor for 
his flare-ups, and the pain could last for hours without 
relief.  He also indicated decreased range of motion due to 
his pain.  

II.  Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the 
joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2001). 



Schedular criteria for arthritis

Under 38 C.F.R. § 4.59 (2001) pain upon motion and facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints for any form of arthritis.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable, under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

III.  Analysis

A.  Preliminary Matters

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO in March, April, and September 2000, respectively, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Traumatic arthritis - lumbar spine

As indicated above, traumatic arthritis is evaluated based on 
limitation of motion of the affected part where arthritis is 
shown by X-rays and limitation of motion is confirmed by 
objective evidence of swelling, muscle spasm, or painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Since the RO granted an increase during the appellate 
process, the veteran's service-connected traumatic arthritis 
of the lumbar spine is currently evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(Spine, limitation of motion of, lumbar).  Under that code, 
slight limitation of motion of the lumbar spine is assigned 
an evaluation of 10 percent; moderate limitation of motion is 
assigned 20 percent; and severe limitation of motion is 
assigned 40 percent.  

In the present case, the veteran has continuously complained 
of pain on motion and with prolonged standing and walking.  
Examiners have specifically noted painful motion.  In fact, 
the veteran's most recent VA examination indicated limitation 
of motion due to pain on flexion to 60 degrees; extension to 
15 degrees; bilateral bending to 20 degrees; and rotation to 
18 degrees on the left and to 15 degrees on the right.  X-
rays from his most recent examinations have revealed 
degenerative changes at the L1-2 and L2-3 levels.  Doctors 
have continued to diagnose him with osteoarthritis of the 
lumbar spine due to trauma.  In addition, the VA examiner in 
May 1999 indicated that the veteran suffered muscle spasms 
during the examination.  Therefore, the Board finds that the 
veteran is properly evaluated as 40 percent disabled, which 
is the maximum evaluation allowable under Diagnostic Code 
5292.  

The Board has considered whether the veteran would be more 
adequately evaluated under a different diagnostic code for 
his lumbar spine.  The medical evidence of record does not 
indicate, and the veteran does not appear to contend, that he 
fractured his lumbar spine in service.  In fact, the service 
medical records specifically indicate small fractures of the 
thoracic spine, and none involving the lumbar vertebrae.  
Therefore, evaluation of the lumbar spine pursuant to 
Diagnostic Code 5285 (Vertebra, fracture of, residuals) would 
be improper.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Inasmuch as the veteran does not appear to contend, and the 
medical evidence does not suggest, that his lumbar spine is 
ankylosed, he would not be properly evaluated under 
Diagnostic Codes 5286, 5289 (rating bony fixation or 
ankylosis of the lumbar spine).  

Under Diagnostic Code 5295 (Lumbosacral strain), severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwait's sign; marked limitation 
of forward bending in standing position; loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space; or some of the above with 
abnormal mobility on forced motion is assigned a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position is assigned 20 percent; the disorder with 
characteristic pain on motion is assigned 10 percent; and, 
with slight subjective symptoms only, is noncompensable.

Thus, although the veteran does suffer severe or marked 
limitation of motion on forward bending, limitation of 
lateral motion with osteoarthritic changes and some abnormal 
mobility, including limping and leaning forward while 
walking, the maximum evaluation he could receive under 
Diagnostic Code 5295 would be 40 percent.  

Intervertebral disc syndrome (IDS) is evaluated pursuant to 
Diagnostic Code 5293.  Under this code, pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief is assigned a 60 percent 
evaluation.  A 40 percent rating is assigned for severe, 
recurring attacks with intermittent relief; 20 percent for 
moderate recurring attacks; 10 percent for mild symptoms; and 
0 percent for a condition cured postoperatively.  

The 1993 VA examination reported no neurological abnormality.  
This was also the case upon VA examination in May 1999.  
Then, in late 1999, Dr. L.G. described bulging of the 
intervertebral disc at the L1-L2 level, with no actual 
foraminal encroachment.  That physician also opined that 
there was some degree of protruding disc at the L2-3 level, 
for which he administered an epidural steroid injection, with 
dramatic improvement.  Upon VA examination in February 2000, 
the diagnoses included broad-based bulging of the disks at 
L1-2 and L2-3, without foraminal encroachment.  It appears, 
therefore, that the veteran has bulging/protruding discs at 
two levels in the lumbar spine, but that any symptoms of 
intervertebral disc syndrome are minimal.

The medical evidence indicates that the principal disability 
in the lumbar spine is arthritis with muscle spasms.  In 
fact, the May 1999 VA examiner indicated that the veteran 
suffered muscle spasms during the examination.  The examiner 
also noted that the veteran walked with a slight forward 
lean.  He was noted to walk with a limp in February 2000, and 
has continuously reported using a cane and back brace to 
tolerate and alleviate his symptomatology.  He has also been 
prescribed various muscle relaxants. 

The veteran has indicated that his symptoms are severe and 
that he has spasm and pain attacks that last for hours.  Dr. 
G.L. indicated in January 2000 that the veteran's symptoms 
were relieved by epidural injection.  The veteran, in his May 
2000 substantive appeal, also reported that his symptoms were 
alleviated by the injections.

A higher evaluation of 60 percent for IDS would be warranted 
only if the condition were pronounced, with persistent 
neurological symptoms as described above.  In this case, the 
competent medical evidence of record indicates that the 
veteran has consistently had symmetrical knee and ankle 
jerks.  Dr. L.G. noted in December 1999 that he was not able 
to elicit a specific sensory deficit.  The veteran has been 
able to perform bilateral straight-leg-raising.  In April 
1998 it was specifically noted that he could do so without 
sciatica.  During his February 2000 VA examination, the 
veteran had straight-leg-raising to 25 degrees on the right 
and to 30 degrees on the left.  The Board recognizes that the 
veteran's representative has argued that a 60 percent rating 
should be assigned for the disc abnormality.  However, 
inasmuch as the medical evidence is silent for current 
neurological symptomatology referable to IDS, the Board finds 
that the veteran's service-connected intervertebral disc 
pathology does not warrant a 60 percent evaluation pursuant 
to Diagnostic Code 5293.  

As mentioned above, under 38 C.F.R. § 4.14, the evaluation of 
the same manifestations resulting from a service-connected 
disability under different diagnoses is to be avoided.  In 
VAOPGCPREC 36-97, the VA General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of motion.  
According to that opinion, a veteran may not be rated under 
Diagnostic Code 5293 for intervertebral disc disease based 
upon limitation of motion, and also rated under Diagnostic 
Code 5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  Therefore, in keeping with 38 C.F.R. § 
4.7, the disability may be rated under the diagnostic code 
which produces the higher rating, if that diagnostic code 
better reflects the extent of the veteran's disability.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is most adequately evaluated as 40 
percent disabled pursuant to Diagnostic Code 5292, and that a 
higher rating under Diagnostic Code 5293 is not warranted.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  

In DeLuca, the Court held that 38 C.F.R. §§ 4.40 and 4.45 
were not subsumed into the diagnostic codes under which the 
veteran's disabilities are rated, and that the Board has to 
consider the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based upon symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
The veteran is now in receipt of a 40 percent rating, the 
maximum allowable rating available under Diagnostic Code 
5292.  As a result, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, 10 Vet. App. at 85.  

As to Diagnostic Code 5293, there is, as discussed above, a 
higher rating available in the Rating Schedule, and the Board 
has therefore considered whether the DeLuca precedent might 
permit a higher rating in this case, for additional 
functional loss due to pain and flare-ups.  The current 
medical record, however, indicates fairly minimal 
symptomatology related to bulging of lumbar discs, and the 
veteran and his physician have stated that he had dramatic 
improvement from epidural steroid injections.  Therefore, and 
for the reasons discussed above, the Board finds that the 
veteran's service-connected traumatic arthritis of the lumbar 
spine is most adequately evaluated as 40 percent disabling, 
pursuant to Diagnostic Code 5292, and that a higher 
evaluation under Diagnostic Code 5293 and DeLuca is not 
supported by the current record.  

C.  Residuals of fracture - thoracic spine

The veteran's service-connected residuals of in-service 
fractures of the thoracic spine, at T11 and T12, with 
traumatic arthritis, are currently evaluated as 10 percent 
disabling under Diagnostic Code 5291 (Spine, limitation of 
motion of, dorsal).  The Board notes that the dorsal region 
is now referred to as the thoracic region.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995) (citing Webster's Medical Desk 
Dictionary 396 (1986) at 715); see also Colayong v. West, 12 
Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th ed. 1994) at 962).  

Diagnostic Code 5291 indicates that severe limitation of 
motion of the dorsal spine is assigned an evaluation of 10 
percent; moderate limitation of motion is also assigned 10 
percent; and slight limitation is noncompensable.  As 
discussed above, traumatic arthritis is evaluated based on 
the limitation of motion of the affected joint(s).  The 
competent evidence of record indicates that the veteran's 
primary complaints have been of pain on movement, weakness, 
and muscle spasms.  While examiners have noted limitation of 
motion of the back, most of their observations have been in 
regard to the veteran's lumbar spine.  It does appear clear, 
however, that there is more than slight limitation of motion 
in the thoracic spine, which warrants a 10 percent rating, 
whether it is moderate or severe.

The RO has noted, in its April 2000 SOC, and in its September 
2000 rating decision and SSOC, that the veteran has 
demonstrable vertebral deformity in the thoracic spine due to 
fracture, with muscle spasm and limitation of motion.  The 
Board agrees with these findings, but we respectfully 
disagree with the RO's apparent conclusion that the veteran 
is entitled to a rating of either 10 percent for limitation 
of motion or 10 percent for deformity of vertebral body.  

Under Diagnostic Code 5285 (Vertebra, fracture of, 
residuals), 100 percent is assigned for residuals when there 
is cord involvement and the veteran is bedridden or requires 
long leg braces.  Sixty-percent is assigned when there is no 
cord involvement but there is abnormal mobility that requires 
a neck brace.  Otherwise, the disability is to be rated "in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body."  

The Board does not find, and the veteran does not appear to 
contend, that there has been any spinal cord involvement such 
as to warrant a 100 percent evaluation under Diagnostic Code 
5285.  The record is also silent for any abnormal mobility 
which requires a neck brace.  We do note, however, that, as 
acknowledged by the RO, the X-rays have consistently revealed 
wedging of the T11 and T12 vertebrae, thus clearly indicating 
demonstrable vertebral body deformity in the thoracic spine.  
Therefore, the Board finds that evaluation under Diagnostic 
Code 5285, adding 10 percent to the previous rating for 
limitation of motion of the thoracic spine, would be proper 
in this case.  

We further note, as discussed above, that, in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), the Court held that 38 
C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic 
codes under which the veteran' disabilities are rated, and 
that the Board has to consider the functional loss due to 
pain of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran' disability 
under the diagnostic codes.  However, in Johnston v. Brown, 
supra, the Court determined that, if a claimant is already 
receiving the maximum disability rating available based upon 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  The veteran is currently being compensated at a 
10 percent disability rating, the maximum allowable rating 
under DC 5291, plus he is now receiving an additional 10 
percent for vertebral deformity.  As a result, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, supra.

Finally, the Board has considered the assignment of higher 
evaluations in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular rating 
is not shown.  The Board acknowledges the serious limitations 
engendered by the veteran's back disability, and his 
assertion that he has missed a significant amount of work.  
However, it has been neither contended nor shown by the 
record that his condition has resulted in marked interference 
with employment or frequent periods of hospitalization, or 
otherwise presents an exceptional or unusual disability 
picture such as would render application of the normal 
schedular rating criteria impractical.  See Bagwell v. Brown, 
9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability evaluation in excess of 40 percent for service-
connected traumatic arthritis of the lumbar spine is denied.  

An additional disability evaluation of 10 percent for 
service-connected residuals of fracture of the thoracic spine 
is granted, subject to pertinent law governing the payment of 
monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

